Citation Nr: 1706533	
Decision Date: 03/03/17    Archive Date: 03/16/17

DOCKET NO.  11-15 245A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for a low back disorder.

2.  Entitlement to service connection for a cervical spine disorder.


REPRESENTATION

Veteran represented by:  Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Edwards Andersen, Counsel



INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran had active service from August 1958 to July 1960.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) from a September 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico.  A notice of disagreement was received in October 2010, a statement of the case was issued in June 2011, and a VA Form 9 was received in June 2011.

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran seeks entitlement to service connection for low back and cervical spine disorders.

Unfortunately, a remand is required.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.


	(CONTINUED ON NEXT PAGE)

VA has a duty to assist the Veteran in claim development.  This duty includes providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board finds the duty to assist has not been met.

The Veteran asserts his low back and cervical spine disorders are due to his time in service while serving as an artillery crewman.  See November 2010 statement. 

Service records indicate the Veteran reported on his June 1960 Report of Medical History for separation that he had arthritis/rheumatism.  No further information was provided.

Post service, although the Veteran did not file his low back disorder claim until July 2009, the Board notes that the Veteran complained of low back pain during an unrelated VA examination as early as July 1992.  The Veteran has complained of lower back pain on several occasions and was diagnosed with muscle spasms and degenerative disc disease.  See August 1999 and May 2009 VA treatment records.  

Pertaining to the cervical spine, in January 2001, the Veteran was diagnosed with a muscle strain of the neck, and in November 2008, the Veteran was diagnosed with degenerative disc disease and muscle spasm of the neck.  See January 2001 and November 2008 VA treatment notes. 

The Veteran has current diagnoses of the lumbar spine and cervical spine.  Additionally, his service records indicate that the Veteran reported some type of arthritis/rheumatism upon separation.  To date, however, the Veteran has not yet been afforded VA examinations for his claimed low back and cervical spine disorders.  On remand, the Veteran should be afforded VA examinations and medical opinions must be obtained.  

Additionally, the Board notes that the May 2016 VA Form 8 contains a notation that states that a supplemental statement of the case was issued in June 2011, but the document was not scanned.  On remand, this document should be located, if possible, and associated with the claims folder.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Undertake the appropriate procedures to ensure that all documents, specifically the June 2011 supplemental statement of the case noted in the May 2016 VA Form 8, have been scanned into the electronic record.  

The AOJ must detail all efforts to locate and scan the referenced document.  If the AOJ cannot locate the document, a formal finding of unavailability should be made.

2.  Obtain and associate with the claims file all updated treatment records.

3.  Afford the Veteran a VA examination for his claimed low back disorder.  All indicated tests and studies should be accomplished, and all clinical findings should be reported in detail. 

The claims file must be made available and reviewed by the examiner.  The examination report should note that the claims file was reviewed.  All current low back disorders should be diagnosed.

For each diagnosed disorder, the examiner is requested to review all pertinent records associated with the claims file and offer comments and an opinion addressing whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent) that the Veteran's low back disorder is causally or etiologically due to service, to include the noted arthritis/rheumatism reported on his June 1960 Report of Medical History for separation, had an onset during service, or began within one year of discharge from service.

In providing the requested medical opinion, the examiner must acknowledge symptoms experienced during and after discharge from service, and discuss lay and medical evidence of a continuity of symptomatology. 

In particular, review the lay statements as they relate to the development of his low back disorder and provide information as to how the statements comport with generally accepted medical norms. 

All opinions should be supported by a clear rationale, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.

4.  Afford the Veteran a VA examination for his claimed cervical spine disorder.  All indicated tests and studies should be accomplished, and all clinical findings should be reported in detail. 

The claims file must be made available and reviewed by the examiner.  The examination report should note that the claims file was reviewed.  All current cervical spine disorders should be diagnosed.

For each diagnosed disorder, the examiner is requested to review all pertinent records associated with the claims file and offer comments and an opinion addressing whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent) that the Veteran's cervical spine disorder is causally or etiologically due to service, to include the noted arthritis/rheumatism reported on his June 1960 Report of Medical History for separation, had an onset during service, or began within one year of discharge from service.

In providing the requested medical opinion, the examiner must acknowledge symptoms experienced during and after discharge from service, and discuss lay and medical evidence of a continuity of symptomatology. 

In particular, review the lay statements as they relate to the development of his cervical spine disorder and provide information as to how the statements comport with generally accepted medical norms. 

All opinions should be supported by a clear rationale, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.

5.  After all of the above actions have been completed, undertake any additional development as deemed necessary. 

6.  After the Veteran has been given adequate time to respond, readjudicate his claims.  

If the claims remain denied, issue to the Veteran a supplemental statement of the case, and afford the appropriate period of time within which to respond thereto.

7.  Thereafter, the case should be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).


